TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00080-CV



                                Cotechno Group, Inc., Appellant

                                                  v.

                          The Burlington Insurance Company, Appellee


               FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
           NO. 14-0180-C, HONORABLE ROBERT UPDEGROVE, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellant’s brief was due in this Court on May 22, 2015. If an appellant fails to file

a brief, this Court may dismiss the appeal for want of prosecution unless the appellant reasonably

explains the failure and appellee is not significantly injured by that failure.1 On June 1, 2015, we

sent notice to appellant that its brief was overdue and that the appeal may be dismissed for want of

prosecution if appellant did not submit a proper motion to this Court on or before June 11, 2015.

To date, no brief or motion for extension of time has been filed. Accordingly, we dismiss the appeal

for want of prosecution.2




       1
           See Tex. R. App. P. 38.8(a)(1).
       2
           See id. 42.3(b).
                                          __________________________________________

                                          Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed for Want of Prosecution

Filed: June 26, 2015




                                             2